Citation Nr: 1024731	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-31 950	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a hemangioma of the 
liver secondary to steroid use required for control of the 
symptoms of the Veteran's service-connected psoriasis. 

2.  Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma, including status-post excision scar 
residuals, from July 18, 2003, to October 23, 2008. 

3.  Entitlement to a rating in excess of 20 percent for basal 
cell carcinoma, including status-post excision scar residuals, 
from October 23, 2008. 

4.  Entitlement to an increased rating for psoriatic arthritis of 
multiple joints, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Salt Lake City, 
Utah, Regional Office (RO), which granted service connection for 
residuals of basal cell carcinoma on the tip of the nose, right 
forehead, left side of the abdomen and back, evaluated as 10 
percent disabling, effective July 18, 2003.  The RO denied a 
claim of entitlement to service connection for hemangioma of the 
liver, and denied a claim for a rating in excess of 20 percent 
for psoriatic arthritis of multiple joints.  

On July 16, 2007, the Veteran appeared and testified at a hearing 
before the undersigned Veterans Law Judge sitting at the Salt 
Lake City RO.  A transcript of the hearing is of record.  At the 
hearing, the Veteran submitted additional evidence along with a 
waiver of initial review of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (c) (2009).  

In November 2007, the Board remanded the case for further 
evidentiary development.  By a rating action in October 2009, the 
Appeals Management Center (AMC) increased the evaluation for 
residuals of basal cell carcinoma from 10 percent to 20 percent, 
effective October 23, 2008.  That, however, is not the highest 
possible rating, so the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Because the Veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service connection 
for basal cell carcinoma, the Board has characterized the issue 
in accordance with the holding of Fenderson v. West, 12 Vet. App. 
119 (1999).  

(The issue of entitlement to service connection for a hemangioma 
of the liver is addressed in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  Prior to October 23, 2008, there was no medical evidence 
showing that basal cell carcinoma caused any impairment of 
function or that the associated scars were deep or caused any 
disfigurement, limitation of function, or other symptoms.  

2.  As of October 23, 2008, the Veteran's residuals of basal cell 
carcinoma include scars that are shown to be productive of some 
tenderness but no disfigurement, pain, limitation of function, or 
other symptoms.  

3.  Prior to July 13, 2009, psoriatic arthritis caused no joint 
limitation of motion.  Her psoriatic arthritis did not result in 
definite impairment of health, incapacitating exacerbations 
occurring three or more times a year, anemia, or weight loss.  

4.  As of July 13, 2009, the Veteran's psoriatic arthritis has 
not been productive of definite impairment in health or 
incapacitating episodes, but has resulted in pain on motion of 
the shoulders, proximal interphalangeal and metacarpophalangeal 
joints of several fingers of both hands; the wrists, the knees, 
and the ankles.  

5.  She has no limitation of extension of either knee and flexion 
is not limited to less than 45 degrees; there is no more than 
moderate limitation of motion of either ankle, and there is very 
little limitation of motion of her shoulders, wrists, and hands.   


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for service-connected basal cell carcinoma, including 
status-post excision scar residuals, from July 18, 2003, to 
October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7818 
(2009).  

2.  The criteria for an evaluation in excess of 20 percent for 
basal cell carcinoma, including status-post excision scar 
residuals, beginning October 23, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805, 7818 (2009).  

3.  Prior to July 13, 2009, the criteria for a rating in excess 
of 20 percent for psoriatic arthritis of multiple joints were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4, §§ 3.159, 4.7, 4.71a, Diagnostic Codes 
5002, 5009 (2009).  

4.  As of July 13, 2009, the Veteran's psoriatic arthritis of 
multiple joints warrants a 10 percent rating for each shoulder, 
each knee, each ankle, each hand, and each wrist, separately.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5002, 5009, 5200, 5201, 5215, 5228, 5229, 
5230, 5260, 5261, 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters 
dated in January 2004, February 2004, and May 2004 from the RO to 
the Veteran, which were issued prior to the RO decision in May 
2004.  Additional letters were issued in May 2005, July 2005, and 
December 2007.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of her and VA's 
respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify and assist.  She was provided an opportunity at that 
time to submit additional evidence.  In addition, the August 2004 
SOC, the February 2006 SSOC, the March 2006 SSOC, the October 
2009 SSOC, and the December 2009 SSOC provided the Veteran with 
an additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claims.  

It also appears that all obtainable evidence identified by the 
Veteran relative to her claims has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence and 
argument in support of her claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor her representative has contended that any 
evidence relative to the issues decided herein is absent from the 
record.  The Veteran has been afforded VA examinations on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examinations afforded to the Veteran are adequate.  
Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The 
examinations were conducted by a medical professional who 
reviewed the medical records, solicited history from the Veteran, 
examined the Veteran, and provided opinions pertinent to the 
issues decided herein.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding either 
issue decided herein for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

By a rating action in November 1974, the RO granted service 
connection for psoriasis, evaluated as 10 percent disabling; 
service connection was also established for psoriatic arthritis 
of multiple joints, evaluated as 20 percent disabling.  

The Veteran's claim for an increased rating for her psoriasis and 
psoriatic arthritis (VA Form 21-526) was received in August 2003.  
She also indicated that she was seeking service connection for 
basal cell carcinoma.  Submitted in support of her claim were VA 
progress notes dated from January 1997 through August 2000.  
These records show that the Veteran received treatment primarily 
for her psoriasis; she was treated with steroid creams, etc.  
During a clinical visit in March 1997, the Veteran complained of 
frequent fatigue and worsening of psoriasis symptoms.  The 
assessment was weight gain, fatigue, lethargy and increase in 
plaques.  

Also submitted in support of the claim were private treatment 
reports from several providers dated from March 1997 to February 
2004.  These records show that the Veteran was diagnosed with 
basal cell carcinoma on the nose and right temple in October 
2000, which were subsequently removed.  In April 2001, the 
Veteran underwent removal of basal cell carcinoma of the right 
forehead.  In February 2004, the Veteran had a skin biopsy which 
revealed basal cell carcinoma, superficial pattern on the right 
mid-back, upper back and right lower back.  VA progress notes 
dated from August 2002 to May 2003 show that the Veteran received 
ongoing clinical evaluation and treatment for psoriasis and 
psoriatic arthritis.  

The Veteran was afforded a VA examination in February 2004.  At 
that time, the Veteran reported that she developed psoriatic 
arthritis in her wrist in 1990; she indicated that she suffers 
from cracking and pain.  The Veteran stated that she had 
difficulty doing certain activities on a daily basis; she took 
pain medication and used a heating pad on the joints for 
treatment.  She had missed a day or two of work at a time over 
the years related to this condition.  The Veteran also indicated 
that she developed psoriatic arthritis of the elbows in 1974; she 
had pain with writing, occurring several times a month.  The 
Veteran indicated that she had exacerbations with increased pain, 
achiness and stiffness; during those periods, she was unable to 
do any lifting, writing, or even brush her hair.  She reported 
functional impairment of intermittent inability to use the 
wrists.  The Veteran also reported problems with her shoulders 
due to psoriatic arthritis in the shoulders since 1978; she noted 
problems with aches, pains and stiffness on a monthly basis.  The 
Veteran further noted that she had psoriatic arthritis in the 
ankles with pain, cracking, popping and aching.  The Veteran 
indicated that she gets flare-ups monthly, lasting several days 
which makes it difficult to walk, climb stairs or to stand for 
any length of time.  She has functional impairment of difficulty 
walking, standing and going up stairs during flare-ups.  The 
Veteran reported similar problems with her knees due to psoriatic 
arthritis; she has difficulty bending.  She also had psoriatic 
arthritis in her hands and fingers, with painful swelling.  

The Veteran reported that she was first diagnosed with basal cell 
carcinoma in 2000; she reported an itchy and crusty lesion with 
shedding.  She also reported that she had had lesions on the 
back, stomach and arms, all of which were treated with topical 
steroid and then eventually removed with surgery.  

Examination of the skin revealed a scar measuring 1.5 cm to 1 cm 
from a previous basal cell carcinoma excision on the left side of 
the abdomen below the level of the umbilicus; it was level and 
nontender.  There was no disfigurement, ulceration, adherence, 
instability, tissue loss, keloid, hypo or hyperpigmentation, or 
abnormal texture.  There was a lesion on her back which still had 
stitches in it subsequent to surgery for removal of basal cell 
carcinoma; it was 7 cm x 1 cm.  There was erythema.  It was 
tender to the touch.  There was disfigurement due to the fact 
that it is not completely healed.  There was no ulceration.  
There was no tissue loss or keloid.  There was no hypo or 
hyperpigmentation.  Regarding the skin lesions, there were some 
patches on the Veteran's elbow which revealed small spots of 
approximately 1 to 2 mm in a concurrent area.  There was a 
psoriatic patch.  There was no ulceration, no adherence, no 
keloid, hypo or hyperpigmentation.  This was a manifestation of 
psoriasis.  There were no palmar erythema or spider nevi.  

The Veteran's gait exhibited a slight limp.  Examination of the 
feet revealed no abnormal weight bearing.  The Veteran did not 
use an assistive device for ambulation.  Examination of the hands 
revealed that the Veteran was able to tie shoelaces, fasten 
buttons and pick up a piece of paper and tear it with both hands 
with minor difficulty in tying the shoes and doing the buttons.  
All the Veteran's fingers could approximate the proximal 
transverse crease of the palm in both right and left hands.  
Strength was normal.  There was no generalized weakness or muscle 
wasting.  Examination of the fingers, both right and left, 
revealed a normal range of motion.  There was no ankylosis of the 
fingers.  Examination of the cervical spine revealed no radiation 
of pain on movement, muscle spasm or tenderness to palpation.  
The range of motion was not affected by pain, fatigue, weakness, 
lack of endurance or incoordination.  There was no ankylosis of 
the cervical spine.  Range of motion of the lumbar spine was not 
affected by pain, fatigue, weakness, lack of endurance or 
incoordination.  Motor function in the upper extremities was 
normal.  Sensory examination was normal.  Reflexes, biceps 1+ on 
the right and 1+ on the left.  Triceps was 1+ bilaterally.  Motor 
function in the lower extremities was normal.  The Veteran had a 
full range of motion in the shoulders, elbows, wrists, ankles and 
knees.  Examination of the right and left ankle revealed no heat, 
redness, swelling, effusion or drainage.  The range of motion was 
not affected by pain, weakness, fatigue, lack of endurance or 
incoordination in both right and left ankles.  There was no 
ankylosis.  

The pertinent diagnoses were psoriatic arthritis in the wrists, 
psoriatic arthritis in the elbows, psoriatic arthritis in the 
shoulders, psoriatic arthritis in the ankles, psoriatic arthritis 
in the knees, psoriatic arthritis in the hands, psoriatic 
arthritis in the neck and back, and basal cell carcinoma of the 
skin secondary to phototherapy for psoriasis of the skin with 
residual scars.  

During a VA clinical visit in July 2004, the Veteran complained 
of pain in her joints.  She described her arthritic symptoms as 
affecting mainly her shoulders, neck, hands, toes, and knees.  
The Veteran also reported morning stiffness lasting hours, 
relieved with movement.  She indicated that she used ice packs on 
her neck and warm baths.  The assessment was psoriatic arthritis 
that was stable.  

The Veteran was afforded another VA examination in May 2005.  At 
that time, it was noted that the diagnosis of psoriasis was first 
made during the summer of 1968.  The Veteran thought that she was 
having allergic reactions but subsequently the diagnosis of 
psoriasis was confirmed.  Since then, she has had numerous types 
of treatment, including multiple steroid shots, the daily use of 
Clobetazol and more recently she began taking Enbrel in January 
2005.  The addition of Enbrel to her treatment had been very 
effective in reducing the magnitude and severity of the psoriatic 
lesions on her skin; she doubted however that the Enbrel had 
helped her joint pain.  In 2000, the Veteran noted a red bump on 
her nose; a subsequent biopsy demonstrated the lesions to be a 
basal cell carcinoma; it was removed in February 2001.  At that 
time, the surgeon noted a lesion in her right temporal region 
which was also a basal cell carcinoma, and it was removed.  
Subsequently, the Veteran developed multiple lesions on her back 
that were initially thought to be psoriatic in nature but 
actually turned out to be basal cell carcinomas.  Those were 
removed in October 2003 and January 2005.  It was the opinion of 
the surgeon who removed her basal cell carcinomas that the 
carcinomas were likely secondary to treatment with the ultra 
violet light program.  At this point, there was no evidence of 
recurrence of basal cell carcinomas but the Veteran was being 
examined for them.  

On examination, it was noted that the Veteran had four healed 
scars on her back; one was about 2.5 inches long and directly in 
the midline over the thoracic spine.  Another was just lateral to 
the left of the thoracic spine.  It was curvilinear and was about 
3.5 inches long.  Another scar was located more inferiorly 
extending from the mid spine to the right side into the right 
flank region.  It was more of an irregular scar and about 3.5 
inches long.  A smaller scar about 2 inches was located on the 
right side of the Veteran's back.  All of those scars were well 
healed; they were not tender.  They were adherent to the 
underlying tissue.  The Veteran had a small scar in the right 
temporal region that measured about 1/2 inch.  It was well healed 
and not adherent to the underlying tissue.  The Veteran had 
another small scar about 1/2 inch long in the right frontal 
hairline; this was well healed, nontender and not attached to the 
underlying tissue.  The Veteran had a small circular scar about 1/2 
inch in diameter located in the left upper abdominal quadrant.  
It was at the site of a previous basal cell carcinoma that has 
been removed; the scar was well healed, nontender and slightly 
attached to the underlying tissues.  

There was some swelling and tenderness of the proximal 
interphalangeal joint of the right middle finger.  There was some 
minimal limitation of flexion of this finger as a result of the 
joint tenderness and slight swelling.  Flexion of all other 
proximal interphalangeal joints was normal from 0 to 95 degrees.  
Flexion of the distal interphalangeal joints was normal from 0 to 
80 degrees.  Flexion at the metacarpal phalangeal joints was 
normal at 0 to 90 degrees and extension was normal at 0 to 30 
degrees.  Wrist mobility was normal with wrist dorsal flexion 
from 0 to 70 degrees and wrist palmar flexion from 0 to 80 
degrees bilaterally.  Wrist ulnar deviation was normal at 0 to 45 
degrees and wrist radial deviation was normal at 0 to 20 degrees.  
With repetitive motion of the wrist, the range of motion did not 
change.  The Veteran did not develop any pain in the wrist with 
repetitive motion and no fatigue.  Elbow flexion was normal from 
0 to 145 degrees bilaterally.  Ankle range of motion was normal 
in dorsal flexion from 0 to 20 degrees and normal in plantar 
flexion from 0 to 45 degrees.  Inversion was normal from 0 to 20 
degrees and eversion was normal from 0 to 30 degrees.  There was 
no limitation of range of motion, pain, or fatigue demonstrated 
with repetitive motion of the ankles.  The examiner noted that 
the knee range of motion appeared to be slightly reduced.  The 
Veteran was capable of flexing the knees actively and passively 
from 0 to 120 degrees.  However, further flexion was limited 
because of the size of the Veteran's calves and hamstrings.  The 
examiner stated that he did not believe that there was 
significant limitation of range of motion of the knees.  
Extension in the knees was 0 degrees without pain.  Repetitive 
motion of the knees did not result in pain or limitation of the 
motion.  Range of motion of the cervical spine was normal.  
Although the examiner did not examine motion of the shoulder, he 
noted that the Veteran appeared to have normal range of motion of 
the shoulders as she dressed and undressed and used the upper 
extremities.  

The examiner stated that the Veteran clearly did have psoriasis 
and may have some psoriatic arthritis in the right hand 
primarily.  There was no evidence clinically or radiographically 
of psoriatic arthritis in other joints.  No limitation of joint 
motion was noted other than in the proximal interphalangeal joint 
of the right middle finger.  The Veteran's psoriasis was under 
excellent control at the time of the examination with very few 
small psoriatic lesions on her legs.  The Enbrel had been very 
effective in reducing the size and extent of the psoriatic 
lesions.  The examiner stated that it was certainly a possibility 
that the basal cell carcinomas that the Veteran has experienced 
were related to the ultra violet treatment that the Veteran 
received for her psoriasis.  

Medical evidence of record, including VA as well as private 
treatment reports, during the period from November 2004 through 
May 2006, show that the Veteran received ongoing clinical 
evaluation and treatment for psoriatic arthritis.  An MRI of the 
left foot, dated in June 2005, revealed probable left 1st 
metatarsal-phalangeal joint psoriatic arthritis.  The Veteran was 
seen at a VA dermatology clinic in July 2005, at which time it 
was noted that the arthritis was still not well controlled.  She 
had mild joint swelling in the hand joints and left MTP joint.  
In December 2005, she was seen at a rheumatology clinic with 
complaints of joint pain in the shoulders, neck, hands, feet and 
knees.  She also reported MCP fullness, with no other areas of 
swelling.  Her feet and MCPs occasionally appeared red.  She also 
reported morning stiffness for "a couple of hours."  
Examination revealed pain with active and passive range of motion 
in the shoulders.  The assessment was psoriasis with question of 
psoriatic arthritis.  

Of record is a statement from Dr. Max S. Lundberg, dated in May 
2006, indicating that x-ray studies of the neck, knee and 
shoulder showed evidence of damage in each of the joints from 
osteoarthritis (degenerative arthritis).  Dr. Lundberg noted that 
those degenerative changes probably developed as the result of 
inflammation from the psoriatic arthritis.  He also noted that 
treatment with Enbrel should be continued to help manage the skin 
disease and any inflammatory arthritis; it might also help to 
treat the symptoms of the degenerative arthritis in the joints.  

Of record are treatment reports from South Valley Rheumatology 
dated from April 2006 through April 2007.  When seen in April 
2006, the Veteran stated that she was troubled by pain in several 
areas; she reported pain in the neck, left shoulder and legs.  
The Veteran indicated that she has also had problems with joint 
pain and swelling of some joints of the hands and feet.  On 
examination, it was noted that the range of motion in the neck 
was restricted.  Range of motion was restricted in the left 
shoulder both on abduction and rotation.  The knee had mild 
restriction in passive range of motion.  She was more restricted 
in weight bearing.  She also had mild tenderness in the 3rd PIP 
joints of both hands.  The feet were unremarkable.  The 
assessment was general osteoarthritis.  

In another medical statement, dated in July 2007, Dr. Max 
Lundberg indicated that the Veteran had had joint problems that 
were consistent with psoriatic arthritis.  Dr. Lundberg noted 
that, at present, there did not appear to be active inflammation 
from psoriatic arthritis and joint symptoms were likely due to 
chronic joint damage.  He recommended the continued use of Enbrel 
because it had helped to reduce the inflammation.  

At the hearing in July 2007, the Veteran indicated that she had 
difficulty with stairs, getting up in the morning, and performing 
regular tasks due to the pain in her hand and other joints.  The 
Veteran stated that, by the end of the day, she had severe neck 
and shoulder pain; she also experienced pain in both feet with 
any prolonged periods of walking or standing.  The Veteran 
related that any type of repetitive motion and activity caused 
increased joint pain.  The Veteran reported problems with 
limitation of motion and weight bearing as a result of the 
psoriatic arthritis.  The veteran testified that she underwent 
additional biopsies and excisions of basal cell carcinoma on her 
legs.  She also testified that she had associated tissue loss on 
her anterior lower leg.  She reported pain associated with scars 
on her head, back, left abdomen, and back.  

Received in January 2008 was a statement from the Veteran's 
spouse, wherein he noted that the Veteran had significantly 
changed as a result of her extensive psoriatic arthritis.  He 
stated that the Veteran had always been a very active person; 
however, her range of motion in the shoulders was so reduced that 
she required his assistance on a daily basis with the most menial 
tasks.  The Veteran's spouse noted that she had lost most of the 
strength in her hands.  

On the occasion of another VA examination in July 2009, the 
Veteran stated that she was limited in her daily activities at 
home as a result of her hand and wrist pain.  She also reported 
having significant swelling in the joints of both hands.  The 
Veteran also complained of shoulder pain on a daily basis; 
however, the shoulder pain did not prevent her from her routine 
activities.  The Veteran also reported pain in the first 
metatarsophalangeal joints bilaterally on a daily basis.  She 
complained of a stiffness in her knees that tended to come and go 
with use.  The Veteran described a mild pain in her neck that 
occurred off and on during the day.  On examination, it was noted 
that the Veteran was right hand dominant.  She appeared healthy 
and moved freely.  She walked normally.  She was not using any 
assistive devices or orthotics and needed neither.  Examination 
of the skin revealed a number of lesions on the skin.  There was 
a focal area on her anterior chest wall midline that was 
approximately 3 mm in circumference; this was raised and 
erythematous and appeared to be inflamed.  The examiner noted 
that this was a small basal cell carcinoma that was being treated 
with Aldara.  The examiner stated that he saw no lesions on the 
Veteran's face or any exposed areas.  She did have some faint, 
slightly erythematous very small foci on the skin of the left 
shin, left lateral knee and left posterior thigh.  Those were 
suspected foci of small basal cell carcinomas.  

The Veteran was able to actively flex both shoulders from 0 to 
120 degrees, abduct from 0 to 120 degrees, and internally and 
externally rotate both shoulders from 0 to 70 degrees.  She had 
pain at the extremes of all those motions and could go no 
farther.  There was no swelling in the shoulders and no obvious 
inflammation.  There was tenderness of both acromioclavicular 
joints.  The Veteran was able to actively flex both knees from 0 
to 130 degrees without pain.  There was no laxity of the cruciate 
or the collateral ligaments.  The knees were quite stable.  There 
was no swelling, inflammation or tenderness of the knees.  On 
examination of the left wrist, the Veteran was able to actively 
extend the wrist from 0 to 60 degrees.  She was able to flex the 
left wrist from 0 to 70 degrees.  Radial deviation in the left 
wrist was 20 degrees and ulnar deviation was 40 degrees.  She had 
pain at the end of each range.  On examination of the right 
wrist, the Veteran was able to extend from 0 to 40 degrees, 
flexion from 0 to 40 degrees, deviate to the radial side from 0 
to 15 degrees, and to the ulnar side from 0 to 30 degrees.  The 
Veteran had pain at the extremes of all those motions and could 
go no farther.  She did not have pain during the range of motion.  
There was inflammation, swelling or tenderness of the wrists.  

On examination of the Veteran's fingers, she clearly had some 
swelling in the second and third metacarpophalangeal joints 
bilaterally, greater on the right side.  Those joints were also 
moderately tender.  The Veteran was able to flex the right second 
metacarpophalangeal joint from 0 to 75 degrees.  She was able to 
flex the third right metacarpophalangeal joint to 80 degrees.  On 
the left side, she was able to flex the second 
metacarpophalangeal joint to 80 degrees and the third 
metacarpophalangeal joint to 90 degrees.  The Veteran had full 
range of motion of the proximal interphalangeal joints from 0 to 
100 degrees and distal interphalangeal joints from 0 to 80 
degrees bilaterally.  On examination of the Veteran's right 
ankle, she was able to dorsiflex from 0 to 20 degrees and plantar 
flexor 0 to 30 degrees.  She was able to invert the right ankle 0 
to 20 degrees and evert the right ankle 0 to 20 degrees.  On 
examination of the left ankle, she was able to dorsiflex 0 to 20 
degrees and plantar flex 0 to 30 degrees.  She was able to invert 
the left ankle 0 to 30 degrees and evert 0 to 25 degrees.  She 
had mild pain at the extremes of all those motions.  She had no 
pain during the motions.  

On examination of the Veteran's cervical spine, she was able to 
actively flex 0 to 40 degrees, extend 0 to 35 degrees, flex to 
the left and right from 0 to 35 degrees, and rotate to the left 
and right from 0 to 60 degrees.  She had no tenderness or spasms 
of the cervical musculature.  The examiner stated that, except as 
noted in the history and examination above, there was no change 
in active or passive range of motion during repeat motion testing 
and no additional losses of range of motion of the involved 
joints or spine due to pain, weakness, impaired endurance, 
fatigue, incoordination or flare-ups.  The pertinent diagnosis 
was psoriatic arthritis that involves the fingers bilaterally, 
wrists bilaterally, ankle bilaterally and the shoulders.  The 
examiner stated that it was unlikely that there was psoriatic 
arthritis in the knees or in the cervical spine; therefore, no 
such diagnosis was given.  She also had the diagnosis of 
bilateral first metatarsophalangeal joint psoriatic arthritis; 
and recurrent basal cell carcinomas as noted above.  

The Veteran was seen at a rheumatology clinic in August 2009.  At 
that time, she complained of pain in the joints, including the 
wrists, fingers and elbows.  She stated that she had had a flare 
of her joints in December 2008, which she had had difficulty 
treating.  She had had bilateral shoulder pain, difficulty with 
abduction of her shoulders and completing tasks that required her 
to reach above her head.  She had also had bilateral hand pain, 
left greater than right, but pain was mostly over the MCP joints 
with swelling.  Also over the wrists with swelling.  She had left 
fourth and fifth digit pain, and three hours of morning 
stiffness.  She had had neck pain with difficulty rotating her 
neck.  On examination, she had what appeared to be some synovitis 
in the right hand noted over the right wrist and second and third 
MCPs, less so on the left hand.  She had some right third PIP 
swelling, MTP pain to squeeze, excellent back flexion.  She had a 
nodule that appeared to be on the extensor tendons of her wrist 
over the posterior aspect of her right hand.  

III.  Analysis-Higher Evaluations

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1Vet. App. 
49, 55 (1990).  

A.  Basal cell carcinoma from July 18, 2003, to October 23, 2008

The RO established service connection for residuals of basal cell 
carcinoma on the tip of the nose, right forehead, left side of 
the abdomen and back effective July 18, 2003.  The RO assigned a 
10 percent rating for the basal cell carcinoma under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7818.  This 
regulation calls for malignant skin neoplasms to be rated as 
disfigurement of the head, face, or neck, as scars, or based on 
impairment of function.  Diagnostic Code 7818 also contains 
additional provisions which allow for a 100 percent rating if a 
skin malignancy requires therapy that is comparable to that used 
for systemic malignancies.  However, if treatment is confined to 
the skin (as in the present case), the provisions for a 100-
percent evaluation do not apply.  

Diagnostic Code 7818 provides that malignant skin neoplasms 
(other than malignant melanoma) are to be evaluated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or 
impairment of function.  

The current version of Diagnostic Code 7800, effective August 30, 
2002, provides ratings for disfigurement of the head, face, or 
neck.  Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating under 
38 C.F.R. § 4.118 are: (1) a scar that is 5 or more inches (13 or 
more cm.) in length (2) a scar that is at least one-quarter inch 
(0.6 cm.) wide at the widest part (3) surface contour of a scar 
that is elevated or depressed on palpation (4) a scar that is 
adherent to underlying tissue (5) skin that is hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. cm.) (6) 
skin texture that is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.) (7) 
underlying soft tissue that is missing in an area exceeding six 
square inches (39 sq. cm.), or (8) skin that is indurated and 
inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated a maximum 80 percent disabling.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate. Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in an 
area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent disability rating.  A 20 percent rating is warranted for 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30 
percent rating is warranted for area or areas exceeding 72 square 
inches (465 sq. cm.).  A 40 percent rating is warranted for area 
or areas exceeding 144 square inches (929 sq. cm.).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801.  Scars that are in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

Under Diagnostic Code 7802, a maximum10 percent rating is 
warranted for scars located anywhere but on the head, face, or 
neck that are superficial and do not cause limitation of motion 
and that affect an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  

Diagnostic Code 7803 provides a maximum 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Note 
(2) provides that a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  

Diagnostic Code 7804 allows for a maximum rating of 10 percent 
for a superficial scar that is painful upon examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note (2) 
to Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe even 
without amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that the rating criteria for skin disorders 
(scars) were revised once during the pendency of this appeal, 
effective October 23, 2008.  The revised Diagnostic Code 7804 
provides for higher compensable ratings for multiple unstable or 
painful scars.  Under Diagnostic Code 7804, 1 or 2 scars that are 
unstable or painful warrant a 10 percent rating; 3 or 4 scars 
that are unstable or painful warrant a 20 percent rating; and 5 
or more scars that are unstable or painful warrant a maximum 30 
percent rating.  Other scars (including linear scars) and other 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, and 7804 are rated under Diagnostic Code 7805, under which 
any disabling effect(s) not considered in a rating provided under 
Diagnostic Code 7800-7804 are evaluated under an appropriate 
Diagnostic Code. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(effective October 23, 2008).  However, the Board notes that the 
October 2008 revisions are specifically not applicable to claims 
that were pending at the time of the amendment, like the one 
here, unless the claimant indicates that she wants the revisions 
to be applied to her claim.  The Veteran has not made such a 
request.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

As it relates to the basal cell carcinoma residual scars of the 
tip of the nose and forehead, the Board notes that for an 
increased evaluation, visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips) would have to be present.  Or the 
Veteran would have to have with two or three characteristics of 
disfigurement listed under the criteria necessary for a 10 
percent evaluation.  Prior to October 23, 2008, the examination 
reports and the VA treatment records do not show the Veteran to 
have any characteristics of disfigurement but do show the Veteran 
to have a small area of visible tissue loss of her right temporal 
region, her forehead, or her abdomen.  There is no evidence of 
gross distortion or asymmetry of any features or paired features.  
The evidence of record does not demonstrate that the Veteran had 
two or more of the characteristics listed.  She has also not 
indicated that it was her belief that she had two or three of the 
required characteristics.  

In addition, the May 2005 examination report noted well-healed 
scars, which were nontender and nonadherent to the underlying 
tissue on the back, right temporal region, the right frontal 
hairline, and the left upper abdominal quadrant.  These scars 
were all described as small, ranging from 1/2 inch to 3.5 inches 
long.  In light of these clinical findings, the board finds that 
the preponderance of evidence is against assigning a rating 
higher than that already assigned by the RO for the period prior 
to October 23, 2008.  

B.  Rating in excess of 20 percent on and after October 23, 2008

As noted above, the schedular criteria by which skin disorders 
are rated were revised, effective from October 23, 2008, so that 
it more clearly reflects VA policies concerning the evaluation of 
scars. 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  The 
amendments are only effective, however, for claims filed on or 
after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  The AMC 
nevertheless considered the Veteran's basal cell carcinomas under 
the amended criteria in an October 2009 rating decision and an 
October 2009 supplemental statement of the case.  

Upon consideration of the July 2009 VA examination, the Board 
finds that a rating greater than 20 percent is not warranted.  
Significantly, the examination report noted a scar on the 
anterior chest wall, a scar on the left shin, the left lateral 
knee and the left posterior thigh, for a total of 4 scars.  In 
addition, the examiner noted that the one of the Veteran's chest 
scars was raised and erythematous and appeared to be inflamed.  
Similarly, the one on her left shin was also reported to be 
slightly erythematous.  It is noteworthy that the examiner 
indicated that there were no lesions on the Veteran's face or any 
exposed areas.  

These scars did not affect function, did not result in pain, were 
not ulcerated or unstable, and the ones of the face did not cause 
any disfigurement.  There were not of the size necessary for 
award of a compensable rating.  Although the AMC awarded a 20 
percent rating, these residuals of basal cell carcinomas do not 
cause any limitation of function or other problem considered by 
the rating criteria as compensable.  Consequently, the 
preponderance of the evidence is against the claim for a higher 
rating.

There is no indication that the Veteran experiences any symptoms 
not contemplated by the rating criteria.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321 (2009).  

C.  Higher Evaluation for Psoriatic Arthritis

The Veteran's psoriatic arthritis is currently evaluated as 20 
percent disabling as an active process arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5009, which provides that other types of 
arthritis, such as psoriatic arthritis, should be rated under 
Diagnostic Code 5002, which in turn provides that the disability 
may be rated as an active process or on the basis of chronic 
residuals.  38 C.F.R. § 4.71a, Diagnostic Code 5009 (2009).  For 
an active process, a 20 percent rating is assigned for one or two 
exacerbations a year in a well established diagnosis.  A 40 
percent rating is assigned with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations occurring 
three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 
5002 (2009).  

A rating of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a year 
or a lesser number over prolonged periods.  A rating of 100 
percent is warranted with constitutional manifestations 
associated with active joint involvement, totally incapacitating.  
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2009).  

For arthritis as chronic residuals, Diagnostic Code 5002 permits 
evaluation based on limitation of motion or ankylosis, favorable 
or unfavorable, of specific joints affected, consistent with 
applicable rating criteria.  Where, however, the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the codes a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5002.  Id.  Such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  A Note to the Code 
provides that the rating for active process cannot be combined 
with that for residuals based on limitation of motion or 
ankylosis; the higher rating is to be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The Veteran's arthritis is currently rated as an active process.  
For arthritis as an active process, the current 20 percent rating 
is assigned for symptoms that produce one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent rating is 
assigned for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  

A review of the medical evidence indicates that according to the 
July 2004 VA examination report, the Veteran's psoriatic 
arthritis primarily affects the shoulders, wrists, ankles, knees, 
and hands.  However, that examination noted that the Veteran had 
a full range of motion in all her joints, and her motion was not 
affected by pain, weakness, fatigue, lack of endurance or 
incoordination.  Moreover, during a clinical visit in July 2004, 
while the Veteran complained of pain in the joints, the examiner 
noted that the psoriatic arthritis was stable.  In addition, in 
May 2005, the VA examiner stated that the Veteran may have some 
psoriatic arthritis in the right hand primarily; however, there 
was no evidence clinically or radiographically of psoriatic 
arthritis in other joints.  In light of the foregoing, the Board 
finds that there is no medical evidence indicating that the 
Veteran's psoriatic arthritis caused her definite impairment of 
health, as there are no objective findings of such, nor are there 
any incapacitating exacerbations occurring three or more times a 
year.  Therefore, the Veteran cannot receive a higher rating 
under Diagnostic Code 5002 for the active process.  

Review of the record does not disclose any evidence of systemic 
effects of arthritis, including weight loss or anemia, or any 
other severe impairment of health.  Consequently, the Board must 
conclude that the evidence does not approximate the criteria 
required for the next higher rating for an active process, under 
Diagnostic Code 5002.  

Alternatively, arthritis residuals can also be rated on 
limitation of motion or ankylosis, favorable or unfavorable, of 
specific joints affected consistent with applicable Diagnostic 
Codes.  Where however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  

Such limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  A Note to the code provides that the rating 
for active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating is 
to be assigned. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5002.  

As noted above, there are no VA clinical records or other 
competent evidence of any psoriatic arthritic symptoms that would 
warrant a rating in excess of 20 percent prior to the July 13, 
2009 VA examination.  The July 2004 and May 2005 VA examination 
reports noted a full range of motion in all the joints.  The 
motion was not affected by pain, weakness, etc.  Such findings 
cause the Board to conclude that separate ratings for joints 
based on residuals of the arthritic condition would not result in 
a rating higher than the 20 percent already assigned, at least 
not until July 13, 2009.  

For purposes of rating arthritis, multiple involvements of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on a 
parity with the major joints.  38 C.F.R. § 4.45.  

As for the Veteran's knees, it should be noted that limitation of 
flexion of a leg warrants a noncompensable evaluation if flexion 
is limited to 60 degrees, a 10 percent evaluation if flexion is 
limited to 45 degrees, a 20 percent evaluation if flexion is 
limited to 30 degrees or a 30 percent evaluation if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

With respect to the veteran's bilateral knee involvement, the 
July 2009 VA examination report notes that range of motion of the 
knees was from zero to 130 degrees.  The examiner noted that 
there was no swelling, inflammation or tenderness of the knees.  
Therefore, the veteran cannot receive a compensable rating under 
either Diagnostic Code 5260 or 5261.  As such, the veteran is 
entitled to a 10 percent rating for each knee, to be combined, 
not added, due to noncompensable limitation of motion of the knee 
joints, which are major joints.  

Under the criteria which became effective August 26, 2002, 
limitation of motion of the thumb with a gap of less than one 
inch between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers is considered noncompensably 
disabling. With a gap of one to two inches between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers, 
a 10 percent rating is authorized.  A 20 percent rating is 
authorized if there is a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to oppose 
the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  

Limitation of motion of the index or long finger warrants a 
noncompensable evaluation if the gap between the fingertip and 
the proximal transverse crease of the palm is less than one inch 
with the finger flexed to the extent possible and extension is 
limited by no more than 30 degrees.  A 10 percent evaluation is 
authorized if the gap between the fingertip and the proximal 
transverse crease of the palm is one inch or more with the finger 
flexed to the extent possible or if extension is limited by more 
than 30 degrees.  38 C.F.R. § 7.71a, Diagnostic Code 5229.  

Limitation of motion of the ring or little finger is considered 
noncompensably disabling. 38 C.F.R. § 4.71a, Diagnostic Code 
5230.  

The July 2009 VA examination noted some swelling in the second 
and third metacrophalangeal joints bilaterally, greater on the 
right.  Those joints were also moderately tender.  The only 
significant complaints of loss of motion or pain on motion noted 
during the examination were with respect to the second and third 
metacarpophalangeal joints.  The veteran does not have ankylosis, 
unfavorable or favorable, of any digit.  Therefore, she is not 
entitled to a compensable rating under Diagnostic Codes 5216-
5229; however, based on the multiple involvements of the joints 
in both hands, she is entitled to a 10 percent rating for each 
hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation; while marked limitation of motion of an ankle 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Normal range of motion in the ankles is dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  

With respect to the Veteran's ankles, the July 2009 VA examiner 
noted mild pain at the extreme of all motions.  Examination of 
the right ankle revealed dorsiflexion from zero to 20 degrees and 
plantar flexion from zero to 30 degrees.  The left ankle had zero 
to 20 degrees of dorsiflexion and zero to 30 degrees of plantar 
flexion.  Thus, the Veteran had some limitation of motion of both 
ankles and therefore is entitled to a 10 percent rating for each 
ankle affected by pain even if the limitation of motion is to a 
noncompensable degree.  She clearly does not have more than mild 
limitation of motion of either ankle so a rating in excess of 10 
percent is not warranted for either ankle.  

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Under that code, a 20 percent rating is 
warranted for limitation of the major or minor arm at shoulder 
level.  A higher evaluation of 30 percent is warranted for 
limitation of motion of the major arm midway between the side and 
shoulder level.  A 40 percent rating is warranted for limitation 
of motion of the major arm to 25 degrees from side.  

With regard to the Veteran's shoulders, the July 2009 VA 
examination disclosed that she had a limited range of motion with 
flexion of both shoulders ranging from 0 degrees to 120 degrees.  
Rotation was from 0 to 70 degrees.  She had pain at the extreme 
of all those motions and could go no further with the movements.  
Moreover, there was tenderness of both acromioclavicular joints.  
Thus, the Veteran only has limitation of motion to a 
noncompensable degree in each shoulder, and is entitled to only a 
10 percent rating for each shoulder on account of pain and 
limited motion under Diagnostic Code 5002.  

Limitation of wrist motion is rated under Code 5215, which 
provides for a 10 percent rating for limitation of motion of the 
wrist where dorsiflexion is less than 15 degrees or where palmar 
flexion is limited in line with the forearm.  A 10 percent rating 
is the highest available under this Code.  38 C.F.R. § 4.71a, 
Code 5215.  If the wrist motion is noncompensable under Code 
5215, a 10 percent rating may still be assigned if arthritis with 
limited motion is present.  See 38 C.F.R. § 4.71a, Codes 5002, 
5024.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Although it has been clear from the record that the Veteran does 
experience pain, examination and treatment records prior to July 
13, 2009 do not contain any objective findings indicative of any 
limitation of motion such as swelling, muscle spasm, or 
documented examination findings of pain on range of motion 
testing.  Id.  Nevertheless, as of July 13, 2009, the record does 
show some functional loss associated with the wrists.  The 
examination report noted mild limitation of motion with pain at 
the extremes of all motions and she was unable to go any farther.  
The examiner noted that the Veteran's wrist motion was not 
additionally limited on repetitive use by pain, fatigue, lack of 
endurance or incoordination.  Accordingly, from July 13, 2009, 
the Board finds that the Veteran is entitled to a 10 percent 
rating for each wrist.  

In sum, the Board has determined that for the period beginning 
July 13, 2009, it would be to the veteran's advantage to rate her 
psoriatic arthritis on the basis of chronic residuals.  She is 
entitled to a 10 percent rating for each shoulder, each hand, 
each wrist, each knee and each ankle.  

There is no indication that the Veteran experiences any symptoms 
not contemplated by the rating criteria.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321 (2009).  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for 
basal cell carcinoma, including status-post excision scar 
residuals, from July 18, 2003, to October 23, 2008, is denied.  

Entitlement to a rating in excess of 20 percent for basal cell 
carcinoma, including status-post excision scar residuals, from 
October 23, 2008, is denied.  

Entitlement to a rating in excess of 20 percent for psoriatic 
arthritis of multiple joints prior to July 13, 2009, is denied.

From July 13, 2009, entitlement to separate 10 percent ratings to 
supplant the previous 20 percent rating for psoriatic arthritis 
is warranted for each shoulder, each hand, each wrist, each knee, 
and each ankle; to this extent, the appeal is granted.


REMAND

After a review of the Veteran's claims folder, the Board finds 
that further development of the service connection issue on 
appeal is necessary.  The case was before the Board in November 
2007, at which time it was remanded for further development.  
Significantly, the AOJ was asked to request that the Veteran 
provide Dr. Gish's contact information and the Veteran was to be 
given the opportunity to obtain an opinion from Dr. Gish 
regarding the relationship between her hemangioma of the liver 
and the use of steroids for her service-connected psoriasis.  

In compliance with the Board's remand, the AOJ asked the Veteran 
to complete and return VA Form 21-4142, Authorization and Consent 
to release information for Dr. Gish and any other health care 
provider so that treatment information could be obtained.  
Although the AOJ was asked to consider whether an examination was 
required to ascertain whether steroid use for psoriasis led to 
the Veteran's liver problem, and the AOJ apparently determined 
that no examination was required, the Board now believes that 
more definitive evidence on this point should be obtained, 
especially in light of current scientific knowledge regarding the 
use of steroids.  

To ensure that VA has met its duty to assist, this case is 
REMANDED to the AOJ for the following action:  

1.  The Veteran should be afforded a VA 
examination in an attempt to ascertain the 
etiology of the Veteran's hemangioma of the 
liver.  All indicated tests and studies are 
to be performed.  Prior to the examination, 
the claims folder must be made available to 
a physician with expertise in liver 
diseases for review of the case.  Based on 
the information in the claims folder, as 
well as any studies reviewed by the 
examiner, and the physical examination of 
the Veteran and history regarding steroid 
use for psoriasis, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent chance or 
greater) that the Veteran's hemangioma of 
the liver was caused by or made worse by 
the medications prescribed for her service-
connected psoriasis.  The physician is 
requested to provide a detailed explanation 
for any opinion rendered.  

2.  Thereafter, the AOJ should readjudicate 
the Veteran's service connection claim in 
light of the additional evidence obtained.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period 
of time should be allowed for response.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


